IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 67,793-02


EX PARTE BILL LAWHORN, JR., Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 101618-A IN THE 167TH DISTRICT COURT

FROM TRAVIS COUNTY



 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of burglary of a
habitation with intent to commit sexual assault and sentenced to thirty-five years' imprisonment. 
	The trial court entered an order designating issues on March 27, 2007 ordering that affidavits
be filed in response to Applicant's allegations.  The district clerk forwarded the application to this
Court, in response to an order on a writ of mandamus to show why the application had not been
forwarded to this Court.  We remand this application to Travis County to allow the trial judge to
enter findings of fact and conclusions of law and complete the records.
	The District Clerk of Travis County is ordered to forward this application to this Court after
the judge of the 167th Judicial District Court completes evidentiary hearings and enters findings of fact
and conclusions of law.
Filed:  September 12, 2007
Do not publish